*961Ordered that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has (1) given an insurance company bail bond in the amount of $125,000 or has deposited that sum as a cash bail alternative and (2) surrendered any and all passports he may have to the Office of the District Attorney of Queens County, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant. Mastro, J.E, Skelos, Florio and Dickerson, JJ., concur.